Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00244-CV
                            ———————————
                 ROSHANDA ROSHALLE DRAKE, Appellant
                                         V.
                      ERNESTO CARRATALA, Appellee


                    On Appeal from the 308th District Court
                                Harris, Texas
                       Trial Court Case No. 2016-87832


                          MEMORANDUM OPINION

      Appellant, Roshanda Roshalle Drake, has not paid or made arrangements to

pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2